Citation Nr: 9905273	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis and a 
deviated nasal septum with breathing problems.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a cardiac 
disability.

6.  Entitlement to service connection for pectus deformity of 
the chest.

7.  Entitlement to service connection for arthritis of the 
thoracic spine.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for gastroesophageal 
reflux.

10.  Entitlement to service connection for disability due to 
an undiagnosed illness manifested by aching joints.

11.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by headaches, fatigue, 
memory problems, and anger.

12.  Entitlement to an original compensable rating for 
cutaneous candidiasis, tinea cruris, and tinea corporis.

13.  Entitlement to an original rating in excess of 10 
percent for residuals of a right ankle sprain, status post 
anterolateral synovectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including active service in the Persian Gulf from 
January 23 to May 7, 1991; his DD Form 214 specifies prior 
additional active service of 4 months. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  By October 1991 rating 
decision, the RO denied service connection for hypertension, 
bilateral hearing loss, and sinusitis.  In addition, service 
connection for a right ankle disability was granted and a 
noncompensable rating was assigned.  The veteran duly 
perfected an appeal with the RO's decisions (including the 
noncompensable rating assigned for his right ankle 
disability) and in January 1993, he and his spouse testified 
at a travel Board hearing at the RO.  It is noted that the 
Member of the Board before whom the veteran testified in 
January 1993 is no longer employed at the Board; however, in 
September 1998, the veteran testified at a second Board 
hearing before the undersigned Member of Board via 
videoconference and indicated that he was satisfied with this 
hearing.  See 38 C.F.R. §§ 20.700, 20.707 (1998).

With respect to the issues on appeal flowing from the October 
1991 rating decision, the Board notes that by subsequent 
November 1994 rating decision, the RO increased the rating 
for the veteran's right ankle disability from zero to 10 
percent, effective May 23, 1991, the day following the date 
of the veteran's separation from active service.  Although an 
increased rating has been granted, the issue of entitlement 
to an original rating in excess of 10 percent for a right 
ankle disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Also, the Board notes that in a July 
1996 written statement, the veteran withdrew his claim of 
service connection for bilateral hearing loss.  Thus, this 
issue is no longer before the Board.  See 38 C.F.R. § 20.204 
(1998).  With respect to service connection for sinusitis, 
the issue was subsequently recharacterized by the RO, at the 
veteran's request, as sinusitis with rhinitis and deviated 
septum with breathing problems.  For clarification purposes, 
the Board has considered these issues separately, as set 
forth on the cover page of this decision.  

Regarding other issues on appeal, the record shows that by 
April 1992 rating decision, the RO denied service connection 
for a left ankle disability, a cardiac condition, 
diverticulitis, a pectus deformity of the chest, arthritis of 
the thoracic spine, a blood parasite, and a skin disorder.  
The veteran initiated an appeal with these issues in May 1992 
(on a VA Form 9); however, the RO did not issue a Statement 
of the Case addressing these issues until February 1995.  In 
that Statement of the Case, the RO notified the veteran that 
it had granted service connection for a skin condition 
(cutaneous candidiasis, tinea cruris, and tinea corporis), 
and assigned a noncompensable evaluation thereto.  The Board 
finds that the grant of service connection for a skin 
condition constitutes a full award of the benefit sought on 
appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, as the veteran 
subsequently expressed disagreement with the initial rating 
assigned by the RO and thereafter perfected an appeal, the 
issue of entitlement to an original compensable rating for 
cutaneous candidiasis, tinea cruris, and tinea corporis, is 
currently before the Board.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

Regarding the other issues stemming from the April 1992 
rating decision, the Board notes that in March 1995, the 
veteran perfected an appeal with the issues of service 
connection for a left ankle disability, a cardiac condition, 
a pectus deformity of the chest, arthritis of the thoracic 
spine, and a blood parasite (Leishmania).  He did not pursue 
his appeal with the issue of service connection for 
diverticulitis; thus, this issue is not in appellate status.  
By July 1996 written statement, the veteran indicated that he 
wished to withdraw his appeal as to the issue of service 
connection for a blood parasite (leishmaniasis).  Thus, this 
issue is no longer before the Board.  38 C.F.R. § 20.204.

In addition, although it was not certified for appeal by the 
RO, the Board notes that the veteran has perfected an appeal 
with the issue of service connection for PTSD.  Specifically, 
by November 1994 rating decision the RO denied the veteran's 
claim for this disability and in December 1994, he submitted 
a Notice of Disagreement with the RO decision.  A Statement 
of the Case was issued addressing this issue in February 1995 
and in March 1995, and the veteran submitted a timely 
substantive appeal as to his claim of service connection for 
PTSD.  As such, this issue is currently in appellate status 
and the RO's failure to certify this issue for appeal does 
not deprive the Board of jurisdiction over the issue.  See 38 
C.F.R. § 19.35 (1998). 

Regarding the remaining issues of service connection for 
gastroesophageal reflux disorder and disability due to an 
undiagnosed illness manifested by headaches, fatigue, memory 
problems, anger, and aching joints, the Board notes that 
these matters come to the Board from a February 1995 rating 
decision of the RO.  

Appellate consideration of the issues of service connection 
for arthritis of the thoracic spine, PTSD, disability due to 
undiagnosed illness manifested by headaches, fatigue, memory 
problems, and anger, as well as the issues for original 
ratings for a right ankle disability and a skin condition are 
held in abeyance pending completion of the development 
requested in the REMAND below.


FINDINGS OF FACT

1.  Post-service clinical records and the evidentiary 
assertions of the veteran reflect a history of continuous 
symptomatology and treatment for allergic rhinitis, which 
competent medical evidence indicates may have had its 
inception during active service.  

2.  Sinusitis was not clinically evident in service and there 
is no competent (medical) evidence of a current diagnosis of 
sinusitis.  

3.  A deviated nasal septum and breathing problems (now 
diagnosed as obstructive sleep apnea) were not clinically 
evident in service and no competent (medical) evidence has 
been submitted linking such disorders to service, any 
incident therein, or reported continuous symptomatology since 
service.

3.  Hypertension may be presumed to have had its inception in 
service.  

4.  A left ankle disability clearly and unmistakably 
preexisted service and there is no competent (medical) 
evidence of an increase in severity of the preservice left 
ankle disability during service.

5.  There is no competent (medical) evidence that the veteran 
has a current cardiac disability.

6.  There is no competent (medical) evidence that the 
veteran's pectus deformity of the chest and bifid 4th rib 
constitutes a current disability for VA compensation 
purposes.

7.  Gastroesophageal reflux disease was not clinically 
evident in service and no competent (medical) evidence has 
been submitted linking this disorder to service, any incident 
therein, or reported continuous gastrointestinal 
symptomatology since service.

8.  The veteran's complaints of joint pains have been 
attributed to a medically diagnosed disorder, fibromyalgia.

9.  Fibromyalgia was not clinically evident in service and no 
competent (medical) evidence has been submitted linking this 
disorder to service, any incident therein, or reported 
continuous symptomatology since service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, service 
connection for allergic rhinitis is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303 (1998).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

3.  The claims of service connection for sinusitis, a 
deviated nasal septum with breathing problems, a left ankle 
disability, a cardiac disability, a pectus deformity of the 
chest, gastroesophageal reflux disease, and a disability due 
to an undiagnosed illness manifested by aching joints 
(fibromyalgia), are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that in addition to his active 
military service from November 1990 to May 1991, the 
veteran's DD Form 214 cites additional prior active service 
of 4 months, as well as prior inactive service of more than 
20 years.  The exact dates of his service in the Army Reserve 
and the nature of that service is unclear (i.e., whether and 
when he had periods of active duty for training and inactive 
duty training).  Moreover, a review of the available service 
medical records (all of which have been submitted directly by 
the veteran) indicates that such records dated prior to 
November 1990 may be incomplete.  However, given the nature 
of his claims (i.e., that all of his claimed disabilities 
were the result of active service in the Persian Gulf), the 
probative value of any additional records, if extant, is not 
significant to the claims and a remand for additional 
development would be unproductive at this point and 
unnecessarily delay a final adjudication on these issues.  
Moreover, the Board finds that this conclusion is supported 
by the fact that the veteran has previously been advised to 
submit copies of all service medical records in his 
possession, and the Board presumes that he has done so, at 
least to the extent that any of the records support his 
claims.  



I.  Factual Background

A review of the available service medical records shows that 
a September 1978 routine chest X-ray revealed a bifid right 
fourth rib, but was otherwise normal.  On quadrennial 
examination in July 1982, his blood pressure was 130/70 and 
his sitting pulse was 68.  Physical examination showed no 
spine, lower extremity, heart, sinus, abdomen, or 
musculoskeletal abnormalities, and the veteran denied ear, 
nose, or throat trouble, chronic colds, heart trouble, high 
blood pressure, arthritis, a bone or joint abnormality, or 
nervous trouble of any kind.

In September 1983, the veteran sought treatment for a sore 
throat, watery eyes, and nasal congestion.  The assessment 
was possible viral syndrome.  On quadrennial examination in 
May 1986, his diastolic blood pressure was 96 (the systolic 
blood pressure reading is illegible) and his sitting pulse 
was 84.  Again, examination showed no spine, lower extremity, 
heart, sinus, abdomen, or musculoskeletal abnormalities, and 
the veteran denied ear, nose, or throat trouble, chronic 
colds, heart trouble, high blood pressure, arthritis, a bone 
or joint abnormality, or nervous trouble of any kind.

By letter in April 1989, J. Delee, M.D., the veteran's 
private physician, indicated he treated the veteran for left 
ankle pain.  By way of history, he noted that the veteran 
first injured his left ankle as a teenager and was treated 
with a cast.  Thereafter, he noted that he again injured his 
left ankle in 1987 and was again put in a cast.  Since that 
time, he noted that the veteran complained of intermittent 
pain in the left ankle.  He noted that his physical 
examination showed limitation of left ankle motion and that 
X-ray examination revealed evidence of an old injury to the 
medial malleolus with what appeared to be some sclerosis in 
the talofibular joint.  Dr. Delee concluded that the 
veteran's current symptoms were due to early degenerative 
changes.  

In May 1989, Dr. Delee indicated that he had been treating 
the veteran for left ankle degenerative arthritis which 
required medical attention on a frequent basis due to 
discomfort.  He provided a note to the effect that the 
veteran was to be excused from running and other physical 
activities indefinitely.  

In November 1990, the veteran twisted his right ankle while 
performing physical training.  X-ray examination was negative 
and the assessment was a sprain.  No complaints or findings 
pertaining to the left ankle were recorded.  Subsequent 
service medical records show that the veteran complained of 
continued right ankle pain on a frequent basis.

At an "Over 40" quadrennial examination in December 1990, 
the veteran's blood pressure was 120/90 and his sitting pulse 
was 76.  Again, physical examination showed no spine, lower 
extremity, heart, sinus, abdomen, or musculoskeletal 
abnormalities, and the veteran denied ear, nose, or throat 
trouble, chronic colds, heart trouble, high blood pressure, 
arthritis, a bone or joint abnormality, or nervous trouble of 
any kind.  An EKG was abnormal, and he was referred for 
further study.

The following month, he underwent additional cardiovascular 
testing.  It was determined that although the initial EKG was 
determined by computer to be "abnormal," on further review, 
the cardiologist determined that it was "actually normal," 
as the small Q-waves in leads II, III and anterior 
ventricular function (AVF) were "not significant."  The 
examiner concluded that there was "no evidence of heart 
disease."  An attached Army Health Risk Appraisal Profile 
showed that his blood pressure was 120/90, which was 
characterized as "mildly high."  As such, he was advised to 
monitor his blood pressure regularly, lose weight, abstain 
from smoking, and follow the advice of his physician 
regarding diet and exercise.  

An upper GI series was also performed in January 1991 and was 
determined to be normal, with no evidence of a hiatal hernia 
or gastroesophageal reflux.  Also in January 1991, the 
veteran again complained of continued right ankle pain.  In 
addition, it was noted that he had had a contusion of the 
left ankle and an abrasion on the left foot.  

The veteran underwent "redeployment examination" in April 
1991.  His blood pressure was 166/93 and his sitting pulse 
was 75.  Physical examination showed no spine, lower 
extremity, heart, sinus, abdomen, or musculoskeletal 
abnormalities, and the veteran denied ear, nose, or throat 
trouble, chronic colds, heart trouble, high blood pressure, 
or nervous trouble of any kind.  However, he indicated that 
he was currently taking Motrin for a right ankle sprain with 
related symptoms of pain and swelling.  No complaints or 
findings pertaining to the left ankle were recorded.

In May 1991, the veteran sought treatment at the emergency 
room.  The treatment record notes that the veteran had 
recently returned from Saudi Arabia with multiple complaints 
for which he was requesting repeat physical examination.  He 
stated that his main complaints consisted of right ankle pain 
and a skin rash on the left forearm and right armpit.  The 
assessment were cutaneous candidiasis and healing right ankle 
sprain.  No complaints or abnormalities pertaining to the 
left ankle were recorded.  In June 1991, the veteran again 
underwent cardiovascular screening.  An EKG showed occasional 
premature ventricular contractions, but was otherwise normal.  
A chest X-ray was normal; incidental findings of a pectus 
deformity of the anterior chest, a bifid fourth right 
anterior rib, and mild degenerative changes within the 
thoracic spine, were noted by the radiologist.  In June 1991, 
the veteran underwent a five day blood pressure check.  The 
readings were as follows:  110/96, 140/94, 112/84, 122/86, 
and 142/100 (average of 125/92).  

At his June 1991 military retirement medical examination, the 
veteran denied ear, nose, or throat trouble, sinusitis, heart 
trouble, stomach trouble, indigestion, arthritis, recurrent 
back pain, depression, or nervous trouble of any sort.  He 
did report that his right and left ankles were painful.  The 
examiner noted that the veteran had sustained severe sprain 
to the right ankle in service.  Physical examination showed 
that the right foot was tender, but examination of the 
remaining musculoskeletal system, lower extremities, sinuses, 
heart, and abdomen was normal.  Psychiatric examination was 
also normal and his blood pressure was 140/92.  In July 1991, 
he underwent additional medical examination where he reported 
that his blood pressure had been 166/98 while in Saudi Arabia 
(its highest reading) and that he had gained 20 pounds in the 
two months since he had returned.  The assessments included 
was labile hypertension.

VA clinical records show that following his separation from 
active service, in March 1992, the veteran sought treatment 
and reported that he had had fluctuating high blood pressure 
readings in service and wanted to establish service 
connection for hypertension.  A blood pressure reading of 
153/83 was recorded.  Hypertension was not diagnosed; the 
veteran was referred to the Office of Veterans' Affairs for 
assistance with filing any claim.  In May 1992, a bone scan 
was performed in connection with the veteran's continued 
complaints of right ankle pain; the bone scan showed minimal 
increased activity in the left mid-foot and the impression 
was "changes most likely traumatic or degenerative in the 
left mid-foot and right ankle."  A June 1992 X-ray of the 
ankles showed some bony fragments in the left ankle 
representing fractured osteophytes.  In September 1992, he 
sought treatment for left ankle pain which had failed 
conservative treatment.  It was noted that a bone scan 
performed in May 1992 had been interpreted as showing 
degenerative joint disease of the left foot, but that an MRI 
had been negative.  

In November 1992, the veteran was hospitalized for 
arthroscopic surgery on his right ankle.  In preparation for 
surgery, an EKG showed premature ventricular contractions.  
In addition, he reported that he had had two prior episodes 
of shortness of breath and palpitations.  Specifically, he 
indicated that the first episode had occurred in Saudi Arabia 
when a Scud missile exploded overhead and the second had 
occurred when someone threatened his life.  In December 1992, 
he underwent an anterior lateral synovectomy of the right 
ankle.  

A January 1993 letter from S. Labeaux, M.S.W., the Program 
Coordinator of the VA Persian Gulf Family Support Program 
shows that the had veteran self-referred to the Program in 
November 1992 and had received readjustment counseling and 
other services there.  She noted that the veteran was 
"realistically reactive with feelings of anxiety, 
depression, and helplessness due to deteriorating health and 
difficulties in accessing care."  

VA outpatient treatment records reveal that in February 1993, 
the veteran reported that he had bilateral ankle pain.  X-ray 
examination of the left ankle in April 1993 showed small 
ossific densities inferior to the medial malleus, most likely 
representing an old injury.  

In March 1993, the veteran was afforded a physical 
examination for purposes of the VA Persian Gulf Registry.  He 
registered numerous complaints, including diffuse joint pain, 
memory loss, spells of nausea, and outbursts of anger.  He 
also reported that he had hypertension.  Physical examination 
showed a pigmented rash on the right axillary area and both 
scrotal areas.  The nose was congested, the tonsils were 
atrophic, and the left nostril showed a partial obstruction.  
The chest, including configuration of the thorax, was normal.  
Examination of the heart was also normal, with no signs of 
congestive heart failure.  Examination of the muscles and 
joints was also normal and the veteran had normal 
configuration of the spine, with normal mobility and no 
tenderness.  There were no neurological abnormalities and 
orientation, memory, mood and consciousness were normal.  

In June 1993, the veteran reported to the RO that he had been 
prescribed medication for high blood pressure and nasal 
congestion.  He attached an invoice from his private 
physician which showed a diagnoses of hypertension, 
pharyngitis, bronchitis, and strep throat.  

Additional private treatment records show that in July 1993, 
the veteran sought treatment for evaluation of his blood 
pressure.  He also stated that he had developed a marked pain 
over the left side of the chest, mainly around the left 
nipple and left breast.  The examiner ordered a chest X-ray 
which showed no abnormality.  The veteran also reported some 
arthralgias and myalgia in both upper and lower extremities 
which the physician indicated may be rheumatoid arthritis.  
Objective examination showed tenderness over the left nipple 
which resembled possible acute mastitis.  He was seen again 
the following month complaining of a severe generalized rash 
in both axillae and inguinal regions and on his lower 
abdomen.  The diagnoses included hypertensive cardiovascular 
disease.  

VA outpatient treatment records show that in August 1993, the 
veteran sought treatment for pain in the chest and upper back 
on movement.  He stated he was unsure when such pain began, 
but thought it may have been that day.  He reported that he 
had left ankle pain and was under treatment by a private 
physician for hypertension.  By history, he indicated that he 
had injured his left ankle in 1988 and was in a cast for 6 
weeks thereafter, and while in Saudi Arabia, he injured both 
ankles; however, although he reported injuring both ankles to 
the treating physician, only the right ankle injury was 
documented in the service medical records.  The veteran 
stated that the military physician told him at that time that 
the left ankle pain would resolve on its own.  The veteran 
also stated that, since February 1992, he had developed 
diffuse joint pain, nausea, night sweats, short term memory 
loss, nasal congestion, and post nasal drip.  Physical 
examination showed allergic rhinitis.  In September 1993, he 
sought treatment for nasal congestion, itchy eyes, and facial 
pressure.  Examination of the nose showed boggy mucosa.  The 
assessment was allergic rhinitis with questionable mild 
reactive airway disease and questionable chronic sinusitis.  
Also in September 1993, he complained of left breast pain.  
The assessment was subjective breast pain.  In October 1993, 
he sought treatment, indicating that he had headaches, watery 
eyes, occasional fever and myalgias, nasal congestion and 
drainage.  The assessment was questionable allergic rhinitis.  
Subsequent allergy testing was positive for several 
allergens.  The assessment was allergic rhinitis.  

Additional VA outpatient treatment records show that in 
October 1993, the veteran was examined in the VA rheumatology 
clinic for complaints of diffuse joint pain.  He reported 
that his pain started approximately one month after returning 
from the Persian Gulf.  The assessment was fibromyalgia.  On 
follow-up examination in November 1993, he reported that, 
shortly after returning from the Persian Gulf, he began 
noticing changes such as joint pains, decreased short term 
memory loss, mood swings, night sweats, nausea and fatigue.  
He indicated that he was most bothered by right knee pain and 
bilateral ankle pain.  X-ray examination showed slight 
degenerative joint disease of the left patella.  

In December 1993, he was examined in the VA Ear, Nose and 
Throat clinic.  The diagnosis was rhinitis with no symptoms 
of sinusitis.  X-ray examination of the sinuses was negative 
for any abnormality.  The veteran reported that he had 
improved with medication to the point where his allergic 
rhinitis symptoms were "tolerable," but he indicated that 
he still had associated headaches.  The assessment was 
seasonal allergic rhinitis.  Subsequent treatment records 
show continued treatment for allergic rhinitis.  In December 
1993, he complained of intermittent dry heaves.  He stated 
that he felt flush and that his stomach felt "funny," 
although such feelings were not associated with meals.  In 
January 1994, an upper GI series showed gastroesophageal 
reflux.  

In January 1994, the veteran was referred for psychological 
evaluation in conjunction with his numerous medical 
complaints.  On examination, he reported that he had multiple 
physical symptoms which had developed after a 31/2 month tour 
of duty in the Persian Gulf.  Specifically, his complaints 
included multiple joint pain, chronic fatigue, disturbed 
sleep, short term memory loss, depression, moodiness, and gum 
infections.  He also stated that he had developed a problem 
with compulsive eating which resulted in a 50-60 pound weight 
gain since his return from the Persian Gulf.   He also 
reported that he had become tense and lost his temper 
frequently, resulting in conflicts at home and work.  The 
diagnostic impressions included dysthymia, rule out major 
depression, and impulse control disorder, not otherwise 
specified.

In January 1994, the veteran underwent VA general medical 
examination.  He reported post nasal drip for the past two 
years and stated that he had been diagnosed as having 
allergic rhinitis.  It was noted that he was taking Seldane, 
using a nasal inhaler, and would receive allergy shots.  In 
addition, he reported a history of sinusitis in March 1993, 
although the examiner indicated that sinus X-rays taken in 
August and December 1993 had shown no evidence of sinusitis.  
His complaints were runny nose and itching.  Physical 
examination showed the nasal mucosa were normal with no 
congestion or discharge.  The right inferior turbinate was 
slightly enlarged, but there was no obstruction of either 
nostril.  Oral and throat examinations were also normal; 
there was no tenderness of the paranasal sinuses.  

Regarding his claim of service connection for hypertension, 
the veteran reported to the examiner that this condition was 
first noted in service in April 1991.  He indicated that he 
was first prescribed medication for hypertension in July 1993 
by a private physician and was currently taking Verapamil.  
The examiner noted that the veteran's blood pressure on 
examination in March 1993 had been 158/80 and 151/86 and in 
December 1993 (after the veteran was started on medication), 
it had dropped to 128/70.  The veteran denied a history of 
heart disease, rheumatic fever, diabetes, or angina pectoris.  
However, he complained of having a sensation of dull 
tightness pain in the left upper chest for the past four 
months, on an average of twice monthly.  He indicated that 
the pain had no radiation and lasted from 10 to 15 minutes.  
He also reported that over the last eight months he had had 
shortness of breath on moderate exertion, as well as daily 
frontal headaches, but no palpitations, paroxysmal nocturnal 
dyspnea, leg edema or intermittent claudication of the lower 
extremities.  On examination, the cardiac silhouette did not 
appear to be enlarged and the heart had regular rhythm.  The 
heart sounds were normal and there was no evidence of 
murmurs, gallops, or rubs.  There were no sounds of 
congestive heart failure and neck veins were not distended.  
Blood pressure readings were 128/94, 141/81, and 145/88.  X-
ray examination of the chest was normal, as was an EKG.  
Examination of the digestive system was normal and the 
veteran denied a history of peptic ulcer or liver disease.  
The abdomen was obese, soft, nontender and appeared normal.  
Psychiatric examination was also normal and the veteran 
denied a history of psychoses.  The diagnoses included 
allergic rhinitis by history, history of sinusitis treated 
and resolved with no recurrence, history of atypical chest 
pain, apparently of noncardiac origin, and hypertension, 
controlled with present therapy.  

The veteran also underwent a separate VA medical examination 
in January 1994 at which he reported that in August 1991, he 
had returned from the Persian Gulf with left lower quadrant 
pain which he had been experiencing for the last six months.  
The examiner noted that an upper GI series performed at that 
time had been normal.  The veteran also reported that he had 
gained about 50 pounds in the past two years.  Regarding the 
pectus deformity of the chest, the veteran noted that this 
was first diagnosed at his military retirement physical.  He 
indicated that he had no discomfort associated with this 
abnormality and it was picked up as an incidental finding on 
routine chest X-ray.  Regarding his Persian Gulf Service, the 
veteran stated that he had been in sandstorms ten hours daily 
and that he developed allergies and sinus trouble in that 
environment which had continued to bother him.  He also 
reported that he had had joint pain in the mornings, as well 
as memory loss, night sweats, headaches, and mood swings, and 
that these symptoms had not been present prior to his service 
in the Persian Gulf.  Physical examination of the abdomen 
showed it to be slightly obese with no tenderness, intra-
abdominal masses or fluid, or consovertebral angle 
tenderness.  The veteran's blood pressure was 150/110.  The 
diagnoses included pectus deformity of the chest found as 
incidental finding on retirement physical in 1991.  The 
examiner indicated that although the veteran had reported 
shortness of breath on exertion, he attributed it to the fact 
that the veteran had gained 50 pounds in the last two years 
and had hypertension.  

At a January 1994 VA orthopedic examination, the veteran 
reported that he had joined the Army Reserve in 1969 and that 
he had been called to active duty during the Persian Gulf 
War.  He reported that he had sprained his right ankle during 
this period of active service and had undergone subsequent 
arthroscopic debridement.  The veteran stated that he still 
had pain and swelling in the right ankle for which he took 
pain medication.  Regarding his left ankle, the veteran 
reported that he had injured it while in Saudi Arabia and 
that he continued to have aching discomfort and swelling.  
Regarding his thoracic spine claim, the veteran stated that 
thoracic spine arthritis was incidentally found on a routine 
chest X-ray and that he had no pain or symptoms in the 
thoracic spine itself.  He did report low back pain and 
indicated that following a long day of work, he is stiff in 
many of his joints.  Physical examination of the left ankle 
showed effusion with some puffiness over the lateral 
inframalleolar region.  It was tender to deep palpation along 
the ligament.  No increased inversion was noted and the 
talotibiale joint felt strong and intact.  There was no 
anterior displacement and there was full range of motion of 
the left ankle.  Physical examination of the thoracic spine 
was completely normal with no evidence of pain, discomfort or 
loss of motion.  The diagnoses were status post operative 
sprain of the right ankle with joint surface damage with 
possible development of post-traumatic degenerative arthritis 
over a long period of time; left ankle sprain with possible 
early post-traumatic changes.  Subsequent X-ray examination 
showed some minimal calcific densities in the medial malleus 
of the left ankle which the radiologist indicated may be 
representative of an old trauma.  X-ray examination of the 
thoracic spine was negative.

Additional VA outpatient treatment records show that in March 
1994, the veteran sought treatment for diffuse joint aches 
aggravated by work.  He reported that when he did no physical 
labor, he was relatively pain free.  He stated that his pain 
was primarily in his low back, shoulders, knees, and ankles.  
The impression was arthralgia/myalgia.  Also in March 1994, 
he reported that he was short of breath with exertion.  The 
examiner noted that he doubted such symptoms were due to 
coronary artery disease; rather, he indicated that it was 
likely that the veteran was "out of condition."  

In May 1994, S. Labeaux, M.S.W., the coordinator of the 
Persian Gulf Family Support Program, indicated that the 
veteran had undergone evaluation.  She noted that he had been 
married for 23 years and had worked for the City of San 
Antonio for the past 24 years, interrupted only by his tour 
of duty in the Persian Gulf.  She indicated that he served as 
a cook in the Persian Gulf from November 1990 to May 1992 and 
based on his assigned duties and his length of stay, it was 
highly likely that he had been exposed to multiple toxic 
elements and environmental hazards.  She noted that prior to 
his Persian Gulf tour, he received very good to excellent 
performance ratings at work, had no conflicts with coworkers, 
and had a warm and close marriage.  However, she indicated 
that she had seen him weekly since November 1992 and had 
noted a "marked deterioration of his psychosocial skills and 
cognitive functioning that has adversely affected his 
marriage and his work."  She stated that his medical records 
did not clearly support a particular disease definition that 
might explain the episodic but chronic manifestations of 
severe headaches, fatigue, achy joints, breathing 
difficulties, skin rash, memory problems, and bouts of anger.  

Additional VA outpatient treatment records show that in June 
1994, the veteran was seen in connection with his complaints 
of chronic sinus pain, headaches, and ear and throat pain for 
the past six months.  He also complained of drainage from the 
nose.  X-ray examination of the sinuses showed no sinus 
disease and very minimal rightward deviation of the nasal 
septum.  A CT scan of the sinuses also showed no evidence of 
sinus disease.  The assessment was allergic rhinitis and 
possible obstructive sleep apnea.  On examination later that 
month in the Ear, Nose, and Throat Clinic, physical 
examination showed a left septal deflection, bilateral 
turbinate hypertrophy, and atrophic tonsils.  The impression 
was allergic rhinitis and possible obstructive sleep apnea.  

In June 1994, the veteran was seen in the VA Rheumatology 
Clinic in connection with complaints of multiple joint pains.  
He reported continued pain in the feet, knees, low back, and 
shoulders.  The impression was fibromyalgia.  A July 1994, 
psychological evaluation shows that he reported struggling 
with multiple physical problems, as well as depression and 
temper problems since 1991.  The diagnosis was dysthymia.  

He was seen in the allergy clinic in July 1994, complaining 
of daily headaches, irritated, itchy eyes, nasal congestion 
and drainage.  The assessment was persistent allergic 
rhinitis.  On follow-up later that month, he reported 
headaches and the examiner concluded that the headaches were 
"probably stress related."  In August 1994, he complained 
of nasal obstruction with snoring and multiple awakenings at 
night.  Physical examination showed a septal deviation.  The 
veteran was scheduled for a sleep study to rule out 
obstructive sleep apnea (OSA).  After a series of allergy 
testing in August 1994 was positive for multiple allergens, 
the diagnosis was gustatory rhinitis.  In September 1994, he 
complained of multiple painful joints since his return from 
the Persian Gulf, specifically pain in the ankles, knees, 
elbows, low back, shoulders, and wrists.  X-ray examination 
of the ankles was within normal limits.  There was full range 
of motion of all joints and minimal point tenderness in the 
left shoulder and left sternum.  Strength was normal and 
there was good heel toe walking, although the veteran's gait 
showed a slight limp on the left.  The diagnosis was 
fibromyalgia.  

In November 1994, he underwent a sleep study which showed 
severe obstructive sleep apnea.  It was noted that he had 
difficulty sleeping (and daytime fatigue) and was unable to 
tolerate a nasal machine secondary to anxiety which he 
attributed to his experiences preparing for chemical weapons 
training during the Persian Gulf War.  The assessment was 
severe obstructive sleep apnea.  

In May 1995, VA hospitalization records show that the veteran 
underwent a septoplasty, bilateral inferior turbinectomy, 
tonsillectomy and an uvulopalatopharygoplasty, for treatment 
of his obstructive sleep apnea.  It was also noted that he 
had a history of allergic rhinitis, daytime fatigue, poor 
sleep, refractory headache, poor concentration, and loud 
snoring.  The hospitalization report noted that he had a 
history of EKG abnormalities of very small Q-waves in his 
inferior leads; however, he had not history of angina or 
coronary artery disease and a pulmonary function test in 
April 1994 and a Holter monitor test in 1993 had been normal.  
It was also noted that he was entirely asymptomatic with 
respect to cardiac symptoms and all EKGs had been very 
similar over the past three years.  

VA outpatient treatment records show that in May 1995, he was 
again seen in connection with his complaints of joint pain.  
Fibromyalgia was again diagnosed.  In July 1995, he was seen 
in the Rheumatology Clinic where he reported pain in the 
wrists, knees, ankles, feet, shoulders.  The impression was 
unchanged polyarthralgias.  

In April 1996, the veteran was seen on follow-up for his 
allergic rhinitis.  He stated that his symptoms were poorly 
controlled and that he had experienced no such symptoms prior 
to his service in the Persian Gulf.  The examiner indicated 
that she could not rule out that the veteran's allergic 
rhinitis was the result of exposure to unknown substances 
during Desert Storm.  Immunotherapy was recommended.  Also in 
April 1996, the veteran reported several problems, including 
atypical chest pain.  The examiner noted that previous 
exercise tolerance testing and an echocardiogram had been 
negative.  In addition, the examiner noted that the veteran 
had a history of tension headaches.  The veteran was seen in 
June 1996 for feelings of depression and anxiety.  He 
reported that his symptoms had been present since his return 
from the Persian Gulf in 1991.  The assessment was PTSD.  
Later that month, he again sought treatment for aching 
joints; the impression was polyarthralgias.  

At a July 1996 personal hearing, the veteran testified that 
he had been diagnosed with labile hypertension in service in 
May 1991, and that his private physician subsequently 
prescribed medication in 1993.  The veteran also indicated 
that he had headaches on a daily basis, shortness of breath, 
and light headedness.  Regarding "breathing problems," he 
stated that he had been diagnosed as having sleep apnea due 
to a deviated septum, and he had surgery for correction of 
his deviated septum, but he still had a lot of congestion and 
shortness of breath.  The veteran emphasized that he did not 
experience these problems prior to his Persian Gulf service.  
He also testified that he had difficulty sleeping, and that 
he felt fatigued all the time.  He estimated that he was only 
able to do about 20 percent of the work he did prior to his 
Persian Gulf service.  He stated that he had been seeing a 
counselor for the past four years at the VA hospital and had 
been told that he may have PTSD, depression, and anxiety.  He 
also stated that he had short term memory problems and 
trouble with anger control.  Also, he testified that he had 
aching joints (including his wrists, fingers, elbows, 
shoulders, back, knees, and ankles), and that he had been 
diagnosed with reflux disorder and that he had a burning 
sensation which interfered with his ability to sleep.  
Regarding his left ankle, he stated that he initially injured 
his left ankle in 1989 prior to service in the Persian Gulf.  
(He clarified that this injury did not occur during a period 
of training with the Army Reserve).  Following the left ankle 
injury, he indicated that he had been told by his private 
physician to avoid physical activity; nonetheless, he stated 
that he was forced to run 18 miles while training, and as he 
favored his left ankle, he injured his right ankle.  
Subsequently, he indicated that, in Saudi Arabia, he jumped 
from a truck and re-injured both ankles.  He stated that he 
was sent for treatment of both ankles, but because "my right 
ankle had already been documented, they just continued 
documenting just the right ankle" and failed to document the 
left ankle injury.  He stated that both ankles were equally 
symptomatic at present.  Regarding his cardiac condition, he 
stated that, while he had extensive diagnostic testing, he 
had not been diagnosed with a cardiac disability; yet, he 
stated that he had chest pains and shortness of breath.  With 
respect to the pectus deformity of his chest, he testified 
that he first became aware of the condition when he was X-
rayed prior to service in the Persian Gulf.  He stated that 
he received no explanation from the doctor regarding this 
condition, although he did have low back and hip pain.  

In a July 1996 letter, S. Jyoti, MSW, indicated that the 
veteran suffered from persistent medical problems which 
manifested after his Persian Gulf tour of duty and that 
treatment had provided only symptomatic relief.  She also 
indicated that the veteran continued to be anxious about the 
etiology and prognosis of many of his illnesses since some of 
them had not been clearly or definitively diagnosed or 
successfully treated by the medical profession to this point.  
She stated that he continued to experience many of the 
conditions which had been referred to as Gulf War Illness.  
Subsequent VA outpatient records show that the veteran 
continued to seek treatment of a frequent basis for various 
symptoms, including diffuse joint pain.  Treatment records 
from the psychiatry clinic dated from July to October 1996 
show diagnoses of generalized anxiety disorder.  An August 
1996 treatment record shows a complaint list including:  
fibromyalgia, PTSD/depression, allergic rhinitis, 
hypertension, history of atypical chest pain, and tension 
headaches.

In support of his claim, the veteran submitted a single-
spaced typewritten diary (approximately 40 pages in length) 
covering the period of February 1993 to July 1996 in which he 
recorded many of his subjective symptoms.  For example, on 
February 20, 1993 at 8:00 am, he indicated that he "felt 
clammy and sweaty and experienced nausea (dry heaves) [with] 
heavy saliva, also felt flush from face."  On September 7, 
1995, he experienced nausea after eating eggs with ranchero 
sauce, beans and potatoes.  He recorded many other symptoms 
during this period, including memory loss, joint aches and 
pain, fatigue, headache, sinus drainage, mood changes, and 
sleeping difficulties.  On April 16, 1996, he recorded that 
he had had an appointment at the VA clinic where he was 
informed that his symptoms were real and that specific 
diagnoses of his ailments had been verified as follows:  
"chronic fibromyalgia, hypertension, allergic rhinitis, 
sleep apnea, PTSD, rash, etc."

In a March 1997 letter, S. Jyoti, M.S.W., indicted that the 
veteran had been found to have symptoms of PTSD as a result 
of traumatic experiences in the Persian Gulf, "even though 
he did not engage in direct combat assault or defense 
activities."  She indicated that she first evaluated the 
veteran in December 1991 when he came to the Persian Gulf 
Family Support Program.  She indicated that she provided 
supportive casework services to the veteran until the program 
was discontinued in 1994.  As a review of the veteran's 
general and psychosocial functioning, she noted that since 
his return from the Persian Gulf, he had suffered from 
various medical difficulties that occurred "episodically, 
periodically, acutely and now chronically."  She indicated 
that despite receiving treatment, the veteran experienced the 
following:  episodes of short term memory loss, neuralgia (to 
include muscle and joint pain), gastrointestinal disorders, 
chronic sinus infections and congestion, sleep apnea, 
headaches, stuttering, earaches, skin rash with lesions in 
the groin area, vision and urinary problems, uncharacteristic 
mood swings and chronic fatigue.  She indicated that "I 
would like to definitely emphasize that it would be a 
misdiagnosis . . . if [the veteran's] difficulties were 
thought to be psychogenic in origin."  Specifically, she 
stated that while "major depressive disorder, chronic 
fatigue, fibromyalgia, and multiple chemical sensitivity have 
overlapping symptoms with somatization disorder," the 
veteran "does not fit that diagnostic definition either."  

In support of his claim, in March 1997, the veteran submitted 
lay statements from various individuals to the effect that he 
had "changed" since his return from the Persian Gulf.  
Specifically, they indicated that prior to his period of 
active duty, he was hard working and happy, but that after 
his return, he was moody, always tired, and did not get along 
with others.  In a lengthy March 1997 statement, the 
veteran's wife reiterated these statements, and also 
indicated that the veteran was in constant pain due to his 
joints, ankles and wrists.  She also indicated that he had 
headaches, trouble sleeping due to sleep apnea, and was 
moody.  

In a March 1997 statement, his employer indicated that since 
the veteran's return from the Persian Gulf, he had been 
plagued by a considerable number of ailments which required 
him to take time off for treatment.  He indicated that the 
veteran had taken 60 days out of the year for doctor's 
appointments and that he had been "slowed down" due to his 
ailments.  He also indicated that the veteran had become 
somewhat forgetful and was easily agitated.  

Additional VA outpatient treatment records show that an MRI 
performed in February 1997 showed mild disk bulges at L4-5 
and L5-S1 with facet hypertrophy at L4-5 with no evidence of 
focal disk herniation or central canal compromise.  A March 
1997 treatment record shows that the veteran reported 
multiple medical problems; the record notes several 
conditions, including hypertension, PTSD, fibromyalgia, 
obstructive sleep apnea, atypical chest pain (with negative 
workup), tension headaches, recurrent fungal infection, 
obesity, gastroesophageal reflux disease, and "Persian Gulf 
Syndrome."  

In May and June 1997, the veteran was hospitalized for 
surgical treatment of his sleep apnea (bilateral sagittal 
split osteotomy advancement).  Other clinical diagnoses 
unrelated to admission diagnosis included hypertension, 
fibromyalgia, PTSD, and gastroesophageal reflux disease.  
Subsequent VA outpatient treatment records show continued 
treatment for numerous complaints, including chronic 
fibromyalgia.  

At his videoconference hearing in August 1998, the veteran 
testified that he had was a cook in the Persian Gulf for 31/2 
months from January to May 1991.  He stated that, during that 
duty, Scud missiles exploded.  His wife testified that he now 
becomes easily startled as a result of that incident.  
Regarding sinusitis/rhinitis, he stated he first noticed 
symptoms shortly after separation from service.  
Specifically, he stated that around June 1991, he began 
experiencing heavy snoring, trouble sleeping, headaches, 
congestion, watery eyes, crusting, and drainage.  He stated 
that he was first diagnosed with sinusitis and rhinitis in 
about 1992.  He also indicated that approximately in 1992 or 
1993, he was found to have a deviated nasal septum that 
interfered with his breathing.  He stated that his deviated 
septum had caused sleep apnea, and that he had had two 
surgical procedures for that disability.  He denied any face 
or nasal injury in service or other trauma.  Regarding 
hypertension, he testified that he was first diagnosed with 
that condition in June 1991 at Fort Sam Houston, and that he 
was currently on medication.  He also stated that he had 
gastroesophageal reflux, and that he currently took 
medication to alleviate his symptoms.  He estimated that he 
had first been diagnosed with gastroesophageal reflux disease 
in 1992 or 1993.  Regarding his left ankle disability, he 
testified that in February 1991 while in Saudi Arabia, he 
jumped from a vehicle and twisted both ankles.  He indicated 
that he sought treatment about one week later, and although 
his right ankle injury was documented, his left ankle 
disability was not.  He stated that he was given medication 
for pain, but he still had left ankle pain.  Regarding his 
claim of service connection for a cardiac disability, he 
testified that he had never been diagnosed with a cardiac 
condition, although he did experience occasional chest pains 
and shortness of breath.  He also indicated that he believed 
that his pectus deformity of the chest was due to the heavy 
lifting he did in the Persian Gulf.  He stated that he 
experienced pain near his sternum, although he thought that 
the pain was due to his reflux disease.  He also testified 
that he had daily headaches, fatigue, memory problems, anger, 
and aching joints.  He reported that, although he had been 
diagnosed with fibromyalgia, he had read that that was just a 
"generic name" and that doctors "don't know what is going 
on."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, (including arthritis, cardiovascular disease, 
valvular heart disease, psychoses, peptic ulcers, and 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

For definitional purposes the Board observes that a blood 
pressure reading is considered abnormal when the systolic 
reading is 140 millimeters (mm.) of mercury (Hg) or greater 
or the diastolic reading is 90 mm. Hg or greater, usually 
designated as 140/90.  Hypertension means persistently high 
arterial blood pressure.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  Hypertension is considered 
to be 10 percent disabling under the Rating Schedule when 
current diastolic blood pressure readings are predominantly 
100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998), 
and as modified by 62 Fed. Reg. 65,215-22 (Dec. 11, 1997).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The U.S. Court of Veterans Appeals (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet.App. 304, 306- 
307 (1993), citing Hunt v. Derwinski, 1 Vet.App. 292 (1991).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  As such, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury.  VA O.G.C. Prec. Op. 82-90 (July 18, 
1990), 55 Fed. Reg. 45,711 (1990).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

In this case, while the veteran had service in the Persian 
Gulf from December 1990 to May 1991, his specialty was as a 
food service sergeant and he has not alleged that he incurred 
or aggravated any disability as a result of combat with the 
enemy.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Service connection for allergic rhinitis, sinusitis, 
and deviated nasal septum with breathing problems

With respect to this issue, the veteran concedes that 
sinusitis, rhinitis, obstructive sleep apnea, and a deviated 
nasal septum were not present in service.  However, he claims 
that such conditions were first manifest shortly after 
service; thus, service connection is warranted on a 
"presumptive" basis.  He maintains that he was exposed to 
sandstorms 10 hours daily while in the Persian Gulf and that 
he developed allergies and "sinus trouble" as a result of 
that environment.  

The Board has carefully reviewed the voluminous evidence of 
record with respect to these claims.  Initially, it is noted 
that the veteran's service medical records are absolutely 
silent with respect to diagnoses of sinusitis, rhinitis, 
breathing problems/obstructive sleep apnea, or a deviated 
nasal septum.  At his June 1991 military retirement medical 
examination, the veteran denied ear, nose, or throat trouble, 
as well as sinusitis.  Physical examination showed that the 
sinuses were normal and no other pertinent abnormalities were 
identified.  

The post-service medical evidence shows that in March 1993, 
when he was examined for purposes of the Persian Gulf 
Registry, the veteran reported that he had been experiencing 
post-nasal drainage for the past 11/2 years and that he was 
taking Sinutab for relief.  At that time, the examiner noted 
that the veteran's nose was congested, the tonsils were 
atrophic, and the left nostril showed a partial obstruction.  
Although no diagnosis was rendered at that time, in September 
1993, the veteran was diagnosed with allergic rhinitis.  In 
December 1993, upon further evaluation at the VA Ear, Nose 
and Throat clinic, the diagnosis of rhinitis was confirmed.  
More recent VA outpatient treatment records show that the 
veteran has been treated on a regular basis for allergic 
rhinitis and its attendant symptoms.  

In April 1996, VA outpatient treatment records show that the 
veteran was seen on follow-up for his allergic rhinitis.  He 
stated that his symptoms were poorly controlled and he 
emphasized that he had experienced no such symptoms prior to 
his service in the Persian Gulf.  The assessment was allergic 
rhinitis and the examiner indicated that she was unable to 
rule out that the veteran's service in the Persian Gulf as 
the cause of the veteran's symptoms.

In this case, although the service medical records are 
negative for findings of allergic rhinitis (or other 
pertinent symptoms), the veteran has offered lay evidence as 
to the continuity of symptomatology and treatment of rhinitis 
after his separation from service.  Although he does not 
possess the requisite medical expertise to diagnose or link 
his current allergic rhinitis to his service (or to his 
reported symptoms), he can provide probative evidence as to 
symptomatology sufficient to establish service connection.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, in 
light of his statements, the clinical evidence showing a 
diagnosis of allergic rhinitis approximately two years after 
separation from service, the frequency of medical care 
received after service separation for symptoms of allergic 
rhinitis, and the recent medical evidence showing a possible 
connection between the veteran's allergic rhinitis and his 
service in the Persian Gulf, the Board finds that the 
evidence in this case is in relative equipoise; thus, the 
veteran prevails as regards his claim of service connection 
for allergic rhinitis.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

However, the Board finds that a similar conclusion cannot be 
reached with respect to the veteran's claims of service 
connection for sinusitis, a deviated nasal septum, and 
breathing problems (now diagnosed as obstructive sleep 
apnea).  Again, the Board notes that the service medical 
records are wholly negative for clinical indications of these 
disorders.  At his June 1991 military retirement medical 
examination, the veteran denied ear, nose, or throat trouble, 
as well as sinusitis.  Physical examination at that time 
showed that the sinuses were normal and no other pertinent 
abnormalities were identified.  There is no indication, nor 
does he contend, that he sustained trauma to the nose or face 
which could have resulted in a deviated nasal septum.  

Additionally, the post-service medical evidence does not show 
a diagnosis of obstructive sleep apnea or a deviated nasal 
septum until June 1994, more than 3 years after the veteran's 
separation from active service.  Moreover, unlike allergic 
rhinitis, the record contains no competent medical evidence 
of a link between the veteran's deviated nasal septum or 
chronic sleep apnea and his military service.  While he has 
offered his own opinion as to the etiology of these 
disorders, the record does not establish that he possesses a 
recognized degree of medical knowledge; thus, his own 
opinions as to causation are not competent.  Espiritu, 2 Vet. 
App. at 494.  Therefore, as there is no evidence showing that 
obstructive sleep apnea or a deviated nasal septum were 
present in service or for more than two years thereafter, and 
no competent medical evidence of a link between these current 
disorders and the veteran's active military service, or 
between the current disorders and reported continuous 
symptomatology, the Board must conclude that the claims of 
service connection for breathing problems/obstructive sleep 
apnea and a deviated nasal septum are not well grounded.

Finally, the Board finds that the record contains no 
competent evidence that the veteran currently has sinusitis.  
The record shows that in September 1993, he sought treatment 
for nasal congestion, itchy eyes, and facial pressure.  The 
assessment was questionable chronic sinusitis.  Yet, 
subsequent treatment records show that his symptoms were 
eventually attributed to allergic rhinitis and fail to 
establish the presence of sinusitis.  For example, in 
December 1993, he was seen at a VA Ear, Nose and Throat 
clinic.  The diagnosis was rhinitis with no symptoms of 
sinusitis.  X-ray examination was also negative for any 
abnormality.  Likewise, on January 1994 VA medical 
examination, the diagnosis was history of sinusitis treated 
and resolved with no recurrence.  The examiner noted that 
sinus X-rays in August and December 1993 showed no evidence 
of sinusitis.  Additional VA outpatient treatment records in 
June 1994, show he was seen complaining of chronic sinus pain 
and drainage from the nose.  X-ray examination of the sinuses 
showed no sinus disease and a CT scan of the sinuses also 
showed no evidence of sinus disease.  

As noted previously, the veteran must satisfy three elements 
for his claim to be well grounded.  The first element that 
must be satisfied is competent medical evidence of a current 
disability in the form of a medical diagnosis.  Epps, supra.  
As this element is missing here, the Board must therefore 
conclude that the claim of service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107.

IV.  Service connection for hypertension

As set forth above, service connection may also be granted 
for certain chronic diseases, including hypertension, if they 
are manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137.  
VA's Schedule for Rating Disabilities provides that a 10 
percent evaluation is warranted for hypertension where the 
diastolic pressure is predominately 100 or more.  A minimum 
of 10 percent is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  38 C.F.R. § 4.97, Diagnostic Code 7101. 

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).  

In this case, the veteran's service medical records show 
several incidents of elevated blood pressure readings.  For 
example, at an "Over 40" quadrennial examination in 
December 1990, the veteran's blood pressure was 120/90.  A 
January 1991 Army Health Risk Appraisal Profile shows that 
the veteran's blood pressure was again 120/90 which was 
characterized as "mildly high."  On "redeployment 
examination" in April 1991, his blood pressure was 166/93.  
In June 1991, he underwent a five day blood pressure check.  
The readings were as follows:  110/96, 140/94, 112/84, 
122/86, and 142/100 (average of 125/92).  On June 1991 
military retirement medical examination, his blood pressure 
was 140/92.  In July 1991, he was diagnosed with labile (or 
borderline) hypertension.  Post-service treatment records 
show that in June 1993, approximately two years after 
service, he was prescribed medication for control of his 
hypertension.  Subsequent treatment records show that his 
hypertension continues to be controlled with medication.

In this case, although it does not appear that the veteran's 
hypertension was manifest to a compensable degree within the 
applicable presumptive period, given the July 1991 diagnosis 
of labile hypertension and the fact that hypertension 
requiring control by medication was shown to exist within a 
relatively short time following the expiration of the 
applicable presumptive period, resolving the benefit of the 
doubt in favor of the veteran, the Board concludes that 
hypertension may be presumed to have been incurred in 
service.  38 C.F.R. § 3.307(c).  

V.  Service connection for a left ankle disability

With respect to this issue, the veteran acknowledges that he 
sustained a nonservice-related left ankle injury in 1989 
prior to his period of active duty in the Persian Gulf.  He 
maintains, however, that his preexisting left ankle 
disability was aggravated during active service due to a re-
injury in the Persian Gulf.  

As noted, a veteran is presumed to be in sound condition when 
examined for service, except as to defects noted at the time 
of the examination.  In this case, the record contains no 
military enlistment medical examination report conducted when 
the veteran entered active service in November 1990.  As 
such, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet.App. 238 (1994); 38 C.F.R. § 
3.304.  As rebuttal to this presumption, however, the Board 
refers to the April 1989 letter from Dr. Delee showing that 
the veteran had first injured his left ankle as a teenager 
and had been treated with a cast.  Thereafter, he noted that 
the veteran again injured his left ankle in 1987 and was 
again put in a cast.  Since that time, he noted that the 
veteran had complained of intermittent pain in the left 
ankle.  Dr. Delee concluded that the veteran's symptoms were 
due to degenerative changes in the left ankle.  He also noted 
that X-ray examination showed evidence of an old injury to 
the medial malleolus with what appeared to be some sclerosis 
in the talofibular joint.  A May 1989 letter from Dr. Delee 
indicates that the veteran required frequent medical 
attention for left ankle pain due to degenerative arthritis.  
The record shows that Dr. Delee felt that the veteran's left 
ankle disability was sufficiently severe that he provided a 
note to the effect that the veteran was to be excused from 
running and other physical activities indefinitely.  The 
Board considers this evidence as persuasive and strong, 
sufficient to meet the standards of clear and unmistakable 
evidence of the existence of a pre-service disorder.  38 
C.F.R. § 3.304.  As such, the Board must conclude that the 
veteran's left ankle disability preexisted his period of 
active service, and that, therefore, the presumption of a 
sound condition is rebutted in this case.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's left ankle disability was 
permanently aggravated by service beyond the natural 
progression of the disease.  First, the Board notes that the 
only abnormality contained in the service medical records 
pertaining to the left ankle is a January 1991 treatment 
record showing a contusion of the left ankle.  No X-ray 
examination was conducted and Bacitracin was the 
prescription.  He testified in February 1991 that while in 
Saudi Arabia, he jumped from a vehicle and twisted both of 
ankles.  He indicated that he sought treatment about one week 
later, and although his right ankle injury was documented, 
his left ankle disability was not.  He stated that he was 
told by physicians that his left ankle pain would resolve.  
The remaining service medical records show that he was 
afforded numerous orthopedic examinations in service for his 
right ankle disability, but these record are wholly silent 
for complaints or findings pertaining to the left ankle.  At 
his June 1991 military retirement medical examination, he 
reported that his right and left ankles were painful.  The 
examiner noted that the veteran sustained a severe sprain to 
the right ankle in service; however, while physical 
examination showed that the right foot was tender, no 
abnormalities pertaining to the left ankle were recorded.  

The post-service medical evidence of record includes a June 
1992 X-ray of the ankles which showed some bony fragments in 
the left ankle representing fractured osteophytes.  An April 
1993 X-ray examination of the left ankle again showed small 
ossific densities inferior to the medial malleus, most likely 
representing an old injury.  The Board notes that these 
findings are similar to those found on pre-service X-ray 
examinations.  At his January 1994 VA medical examination, 
the veteran reported that he had injured his left ankle while 
in Saudi Arabia and that he continued to have aching 
discomfort and swelling.  The diagnosis was left ankle sprain 
with possible early post-traumatic changes.  Subsequent X-ray 
examination showed some minimal calcific densities in the 
medial malleus of the left ankle which the radiologist 
indicated might be representative of an old trauma.  

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). However, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record, aggravation may not be conceded.  Id.

In this case, the medical evidence of record does not show 
that the veteran's left ankle disability underwent any 
increase in disability during service.  Although a left ankle 
contusion was noted, medical treatment was not required 
beyond topical antibiotics.  Moreover, although he reported 
left ankle pain on his discharge examination, a pre-service 
history of frequent left ankle pain was clearly documented.  
Thus, there is no medical evidence showing any permanent 
increase in severity of the veteran's preexisting 
degenerative changes of the left ankle during service.  The 
fact that the veteran's left ankle was symptomatic in service 
is not sufficient to show that that the underlying condition, 
as contrasted to the symptoms, worsened.  Hunt, 1 Vet. App. 
at 296.  This is especially so as the record shows that the 
veteran had frequent left ankle pain prior to his period of 
active service.  

While post-service medical evidence shows the presence of 
degenerative changes and evidence of an old injury of the 
left ankle, these findings were clearly present prior to the 
veteran's period of active service.  As such, aggravation may 
not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).

In that regard, the Board has considered the veteran's 
subjective statements that his left ankle underwent an 
increase in severity during service.  The veteran is 
competent to provide testimony as to his in-service 
symptomatology, or other matters within his personal 
observation.  Layno, 6 Vet. App. at 470.  However, as he is 
not a medical professional, he is not competent to state that 
the underlying pathology of his left ankle increased in 
severity.

Additionally, while the post-service medical evidence shows 
that the veteran's has been treated on several occasions for 
a left ankle disability, none of this evidence suggests any 
link between any increase in severity of the veteran's left 
ankle disability and his period of active service.  Hunt, 1 
Vet. App. at 296.

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for a left ankle 
disability is not well grounded.  Simply put, there is no 
evidence of record to show that the veteran's pre-existing 
left ankle disability was aggravated in service or of a nexus 
between his current disability and his active service.  
Therefore, the veteran's claim of service connection for a 
left ankle disability must be denied. 38 U.S.C.A. § 5107(a).

VI.  Service connection for a cardiac disability

The veteran has also claimed entitlement to service 
connection for a "cardiac disability" based on service 
medical records showing an abnormal EKG.  He acknowledges 
that although he has undergone diagnostic extensive testing, 
he has not been diagnosed with a cardiac disability.  
Nonetheless, he maintains that because he has chest pains and 
shortness of breath, service connection is warranted.  

As noted, the service medical records are negative for a 
diagnosis of a cardiac disability.  They show that, at an 
"Over 40" quadrennial examination in December 1990, an EKG 
was noted to be abnormal by computer and the veteran was 
referred for further study.  Thereafter, he underwent 
additional cardiovascular testing and a cardiologist 
determined that the EKG tracing was normal and found "no 
evidence of heart disease."  At his June 1991 service 
retirement medical examination, the veteran again underwent 
extensive cardiovascular screening.  An EKG showed occasional 
premature ventricular complexes, but was otherwise normal, 
and a chest X-ray was negative for abnormalities of the 
heart.  

Like the service medical records, the voluminous post-service 
medical records fail to document the presence of a cardiac 
disability, although they do show that the veteran has 
undergone extensive diagnostic testing.  At his March 1993 
Persian Gulf examination, his heart was normal, with no signs 
of congestive heart failure.  At his January 1994 VA medical 
examination, the veteran reported a sensation of dull 
tightness pain in the left upper chest and shortness of 
breath on exertion.  However, examination of the heart was 
negative for indications of congestive heart failure and X-
ray examination of the chest was normal, as was an EKG.  The 
diagnoses included history of atypical chest pain of 
noncardiac origin.  The examiner attributed the veteran's 
shortness of breath to excessive weight.  This opinion was 
confirmed by VA examination in March 1994, who attributed the 
veteran's shortness of breath to poor physical conditioning.  

Additional post-service treatment records include a May 1995 
VA hospitalization which note that pulmonary function testing 
and a Holter monitor test were normal.  An April 1996 VA 
outpatient treatment record shows that the veteran reported 
several problems, including atypical chest pain.  However, 
the examiner noted that previous exercise tolerance testing 
and an echocardiogram had been negative.  

As set forth above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 144 (1992).  In this case, without exception, 
the medical evidence has failed to document the existence of 
a current cardiac disability for which service connection may 
be granted.  Therefore, in the absence of competent medical 
evidence presently demonstrating a current disability, the 
Board must conclude that the claim of service connection for 
a cardiac disability is not well grounded and must be denied.  
38 U.S.C.A. § 5107.

The veteran is advised, however, that should he subsequently 
be diagnosed with a cardiac disorder (e.g., arteriosclerosis, 
nephritis, or organic heart disease), he may resubmit his 
claim of service connection for such disability.  VA 
regulation recognizes that hypertension (for which service 
connection has been granted above) is an early symptom long 
preceding the development of those diseases in their more 
obvious forms.  38 C.F.R. § 3.309 (1998).

VII.  Service connection for pectus deformity of the chest

The veteran also claims that service connection for a pectus 
deformity of the chest is warranted as this condition either 
developed or was aggravated as a result of heavy lifting 
while on active duty in Saudi Arabia.  

The evidence in this case shows that routine chest X-ray 
studies in September 1978 and June 1991 revealed incidental 
findings of a bifid fourth rib and pectus deformity of the 
anterior chest.  Service medical records contain no 
complaints referable to this abnormality, and on January 1994 
VA examination, the veteran confirmed that he had experienced 
no discomfort associated with the abnormality.  At his July 
1996 personal hearing, he testified that he first became 
aware of this abnormality when he was X-rayed in preparation 
for service in the Persian Gulf.  

Based on the above evidence, the Board finds that the veteran 
has no current disability for which service connection may be 
granted.  As noted above, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in active service or for aggravation of a 
pre-existing injury suffered, or disease contracted, in 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  The Court has held that "disability" 
means "impairment in earning capacity" resulting from 
diseases or injuries incurred in active service and their 
residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Court discussed the distinction between a "disability" 
and a "defect" in Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  In that case, the Court stated that a defect is "an 
imperfection that impairs worth or utility" or " a lack of 
something necessary for completeness, adequacy, or 
perfection."  The Court noted that by definition, everyone 
has a defect and that Congress had no intention to expand the 
definition of "disability" to include non-disease or non-
injury "defects."  

In this case, the Board finds that no medical evidence has 
been presented or secured to render plausible a claim that a 
pectus deformity of the chest in this case constitutes a 
present "disability" in the sense that an "impairment in 
earning capacity."  The medical evidence does not relate 
this defect to injury or disease in service and gives no 
indication that such defect was aggravated during active 
service.  As such, the Board concludes that the pectus 
deformity of the chest has not been shown to be any more than 
a defect and does not rise to the level of a disability.  

In reaching this decision, the Board has considered the 
contentions of the veteran regarding the etiology of this 
defect.  However, as he is a layperson, the veteran is not 
competent to provide an opinion as to the etiology of this 
condition.  Espiritu, 2 Vet. App. at 494-95.  Thus, as there 
is no current "disability," the claim of service-connection 
for a pectus deformity of the chest is denied as not well 
grounded.  
38 U.S.C.A. § 5107(a).


VIII.  Service connection for gastroesophageal reflux

The veteran states that after his duty in the Persian Gulf 
from January to May 1991, he began to experience "dry 
heaves."  He stated that this condition developed in 
approximately June 1991 and has continued to the present day.  
The veteran noted that in January 1994, he was diagnosed with 
gastroesophageal reflux disease and argues that this 
condition developed as a result of his service in the Persian 
Gulf.  

In this case, the veteran's service medical records are 
completely negative for complaints or findings of 
gastroesophageal reflux disease.  As noted by the veteran, a 
January 1991 in-service upper GI study was normal, with no 
evidence of a hiatal hernia or gastroesophageal reflux.  At 
his June 1991 military retirement medical examination, he 
denied stomach trouble and indigestion and physical 
examination of the abdomen was normal.  

The post-service medical evidence shows that, on March 1993 
physical examination for purposes of the Persian Gulf 
Registry, the veteran reported occasional nausea, but denied 
food intolerance or history of peptic ulcer disease.  No 
pertinent abnormalities were recorded.  In December 1993, he 
complained of intermittent "dry heaves" and indicated that 
his stomach felt "funny."  In January 1994, an upper GI 
series was performed, showing gastroesophageal reflux.  
Recent VA outpatient treatment records show continued 
notations of gastroesophageal reflux disease.

After carefully reviewing the pertinent evidence of record, 
the Board finds that the claim of service connection for 
gastroesophageal reflux disease is not well grounded.  Again, 
the service medical records are negative for findings of the 
disability and the post-service medical evidence does not 
show a diagnosis of gastroesophageal reflux disease until 
January 1994, more than two years after the veteran's 
separation from active service.  Moreover, the record 
contains no competent medical evidence of a link between the 
veteran's current gastroesophageal reflux disease and his 
active military service.  Likewise, none of these records 
relate his disability to his reported continuous 
gastrointestinal symptomatology since service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997). 

While the veteran has offered an opinion as to the etiology 
of this disability, the record does not establish that he 
possesses a recognized degree of medical knowledge; thus, his 
own opinions as to causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the foregoing, 
the Board must conclude that the veteran's claim of service 
connection for gastroesophageal reflux is not well grounded.  
38 U.S.C.A. § 5107(a).

Because the veteran has not submitted well-grounded claims of 
service connection for sinusitis, a deviated nasal septum 
with breathing problems, a left ankle disability, a cardiac 
disability, a pectus deformity of the chest, and 
gastroesophageal reflux, VA is under no obligation to assist 
him in the development of facts pertinent to the claims.  38 
U.S.C.A. § 5107(a). The Board is cognizant, however, that the 
Court has held that VA may have an obligation under 38 
U.S.C.A. § 5103(a) to advise the claimant of evidence needed 
to complete a claim.  See Beausoleil v. Brown, 8 Vet. App. 
459 (1996); Robinette.  The Court has held that the section 
5103(a) duty requires that, when a claimant identifies 
medical evidence that may complete an application but is not 
in the possession of VA, VA must advise the claimant to 
attempt to obtain that evidence.  See Brewer v. West, 11 Vet. 
App. 228 (1998).  In this case, the record indicates that he 
has identified no such evidence.

IX.  Service connection for disability due to undiagnosed 
illness manifested by aching joints

In addition to the criteria set forth above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability (1) became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (2) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 U.S.C.A. § 1117, 38 
C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is considered disabling to a compensable degree when the 
manifestations require continuous medication for control.  

In this case, the veteran has reported numerous symptoms 
which he attributes to an undiagnosed illness, including 
diffuse joint pain.  His service medical records are 
completely negative for complaints or findings of diffuse 
joint pain or fibromyalgia.  The post-service medical 
evidence shows that in March 1993, he was afforded a physical 
examination for purposes of the VA Persian Gulf Registry.  
His complaints at that time included diffuse joint pain.  A 
review of the record since that time shows that the veteran 
has been treated repeatedly for diffuse joint pain which he 
states began approximately one month after his return from 
the Persian Gulf.  The clinical records show that the 
veteran's diffuse joint pain has been has been attributed by 
medical professionals to known clinical diagnoses, namely 
fibromyalgia.  For definitional purposes, the Board notes 
that myalgia is defined as "muscular pain."  Hoag v. Brown, 
4 Vet. App. 209, 211 (1993) (quoting Stedman's Medical 
Dictionary 913 (1982); fibro is a prefix "denoting 
relationship to fibers."  Dorland's Illustrated Medical 
Dictionary (1965) at 554).

In this regard, the Board notes that VA General Counsel has 
issued a precedential opinion that 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 authorize service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for 
diagnosed illnesses, such as fibromyalgia, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 63 Fed. Reg. 
56,703 (1998).  The Board recognizes the veteran's 
contentions that although he has been diagnosed with 
fibromyalgia, he had read that that was just a "generic 
name" and that doctors "don't know what is going on."  
However, in light of the foregoing VA General Counsel 
opinion, the Board finds no basis to grant service connection 
for fibromyalgia under 38 C.F.R. § 3.317.  

As such, the Board has also considered whether service 
connection for fibromyalgia is warranted on a direct basis.  
However, after carefully reviewing the pertinent evidence of 
record with respect to this issue, the Board finds that the 
claim of service connection for fibromyalgia on a direct 
basis is not well grounded.  Again, the service medical 
records are negative for findings of the disability and the 
post-service medical evidence does not show evidence of 
fibromyalgia for more than two years after the veteran's 
separation from active service.  Moreover, the record 
contains no competent medical evidence of a link between the 
veteran's current fibromyalgia and his active military 
service.  Likewise, none of these records relate his 
disability to his reported continuous symptomatology since 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

While the veteran has offered an opinion as to the etiology 
of this disability, the record does not establish that he 
possesses a recognized degree of medical knowledge; thus, his 
own opinions as to causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the foregoing, 
the Board must conclude that the veteran's claim of service 
connection for fibromyalgia is not well grounded.  38 
U.S.C.A. § 5107(a).


ORDER

Service connection for allergic rhinitis and hypertension is 
granted.

Service connection for sinusitis, a deviated septum with 
breathing problems, a left ankle disability, a cardiac 
disability, a pectus deformity of the chest, a disability due 
to undiagnosed illness manifested by aching joints, and 
gastroesophageal reflux disease, is denied.


REMAND

With respect to the issue of service connection for arthritis 
of the thoracic spine, the Board notes that the service 
medical records contain a June 1991 chest X-ray (performed in 
conjunction with a cardiovascular screening) which was 
interpreted as showing an incidental finding of mild 
degenerative changes within the thoracic spine.  

On January 1994 VA medical examination, however, X-ray and 
physical examination of the thoracic spine was wholly 
negative.  The veteran reported that he never injured his 
thoracic spine and that he had no pain or symptoms in the 
thoracic spine itself.  Likewise, the remaining voluminous 
post-service medical records (both VA and private) are 
completely negative for complaints or abnormalities 
pertaining to the thoracic spine, with one exception.  A June 
1998 treatment record shows a notation of degenerative joint 
disease of the thoracic spine.  However, this record appears 
to be incomplete and it is unclear whether this notation is a 
recordation of history provided by the veteran or whether 
this diagnosis was reached with the benefit of X-ray 
examination.  The Court has held that if records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  See Bell v. Derwinski, 3 Vet. App. 
391 (1992).

Moreover, the Court has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Also, 
when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Halstead v. Derwinski, 
3 Vet.App. 213 (1992).  Given the conflicting evidence 
contained in the claims folder regarding the existence of 
arthritis of the thoracic spine, and the possibility of the 
existence of outstanding VA outpatient treatment records 
which may be material to the issue on appeal, the Board is of 
the opinion that further evidentiary development is warranted 
with respect to this issue.  

Regarding the claim of entitlement to an evaluation in excess 
of 10 percent for a right ankle disability, the Board finds 
that such claim is well grounded pursuant to 38 U.S.C.A. § 
5107.  This finding is based on the veteran's evidentiary 
assertions concerning the severity of his right ankle 
symptomatology.  King v. Brown, 5 Vet. App. 19 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Since the veteran has submitted a well grounded claim, VA has 
a statutory duty to assist him in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the veteran most recently underwent VA 
orthopedic examination for his right ankle disability in 
January 1994, over 5 years ago, and it appears from the 
hearing testimony and subsequent VA outpatient treatment 
records that his right ankle disability has increased in 
severity since that examination.  At his July 1996 personal 
hearing, for example, he testified that he had continuous 
right ankle pain, as well as occasional swelling.  To relieve 
his symptoms, he stated that he took pain medication, 
occasionally elevated his leg, and relaxed.  He also 
indicated that he had been issued a brace for his ankle by a 
VA orthopedist.  He stated that he had difficulty driving 
because of pain when tried to push the pedal and brake.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632.  Moreover, the Board notes 
that the January 1994 VA orthopedic examination does not 
contain specific findings relative to the requirements set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Deluca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  As such, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board must adequately consider functional loss due to 
pain under 38 C.F.R. 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. 4.45.  Deluca, 8 Vet. App. at 206.  
In that regard, the Court stressed that "[i]t is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements."  Id.  As such, the Board 
finds that a VA orthopedic examination is necessary to ensure 
full compliance with the Court's holdings in DeLuca and 
Olsen.

Likewise, the Board finds that additional development is 
warranted with respect to the veteran's claim for a 
compensable rating for a skin disability.  His service-
connected disability (styled as cutaneous candidiasis, tinea 
cruris, and tinea corporis) is rated based on the location, 
extent, and repugnance or other disabling character of the 
manifestations.  See 38 C.F.R. § 4.118, Code 7813 and Note 
following Codes 7807 through 7819.  The Board finds that the 
most recent VA examination for compensation purposes 
(conducted more than five years ago in January 1994) did not 
provide sufficient detail to render it adequate for rating 
purposes.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed").  The Board notes that 
the veteran was not questioned in depth about these factors.  
A review of the claims folder shows that the veteran has 
reported recurrent rashes on his face, head, back, groin, and 
arms.  His wife has testified that the veteran is very 
embarrassed by his skin rash and that it is productive of 
foul-smelling, oozing fissures.  In light of these reports, 
the Board finds that additional VA examination in required.  
Olsen, 3 Vet. App. at 482.

The veteran has also claimed entitlement to service 
connection for PTSD.  In May 1994, he submitted a lengthy 
statement in which he outlined his in-service stressors.  
Specifically, he indicated that upon his arrival in Saudi 
Arabia on January 23, 1991, he was advised that the area 
where he was to spend the night had been experiencing Scud 
attacks in the past couple of days and was told to be 
prepared to put on his protective suit in case of chemical 
attack.  He stated that about 10:45 p.m., as he was falling 
asleep, a deafening explosion threw him out of his bunk and 
shook the ground.  He stated that the sound had been caused 
by two Patriot missiles intercepting a Scud missile.  He 
stated that he immediately donned his mask and began to 
hyperventilate; however, due to fear of exposure to 
chemicals, he did not want to take off his mask and he had to 
make a decision whether he "would die by suffocation in my 
mask or by contamination of exposure."  However, he 
subsequently "composed himself."  

The veteran also stated that a few days later, he was 
transferred to permanent duty station at King Khalid Military 
City, and he was not provided with ammunition for his M-16, 
nor was he briefed on procedures and signals for incoming 
missile attacks.  As such, he indicated that he felt death 
was imminent, and he stated that while at that field 
location, he experienced several missile attacks during which 
his heart raced and he gasped for air whenever he put on his 
gas mask.  Regarding his post-service symptoms, he stated 
that he experiences agitation, poor sleep, aches and pains in 
his legs, feet, ankles, nausea, memory loss, headaches, sinus 
problems, flashbacks, nightmares, and an increased startle 
response.  The veteran's statements with respect to his 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded.  Samuels v. 
West, 11 Vet. App. 433 (1998).

The veteran was afforded a VA psychiatric examination in 
April 1994.  He described his in-service stressors in detail 
and indicated that he currently had outbursts of verbal anger 
which he said he never had before he went to Saudi Arabia.  
On examination, the veteran's mood was euthymic and his 
thought processes were coherent, logical, and goal-directed 
with no thought disorder, paranoid thinking, or signs of 
symptoms of psychosis.  He had no hallucinations, delusions, 
suicidal ideation, and his recent and remote memory was 
intact.  There was nothing to suggest impairment of his 
judgment or exaggeration of his symptoms.  The examiner 
concluded that the veteran had "mild to moderate PTSD 
symptoms" which did not fully meet the criteria for PTSD.  

However, since that time, the record shows that the veteran 
has been treated on numerous occasions at the VA outpatient 
clinic; some of these clinical records contain diagnoses of 
PTSD.  An April 1997 VA "Summary of Evaluation" shows that 
the veteran was evaluated by a psychologist in connection 
with PTSD symptoms, including depression, anxiety, and 
emotional isolation.  He reported serving in the Persian Gulf 
from January to May 1991, where he was "exposed to numerous, 
repeated incidences of threats of bodily harm from chemical 
weapons."  The diagnosis was chronic PTSD.  Other clinical 
records, however, attribute the veteran's symptoms to other 
disabilities, such as generalized anxiety disorder and 
depression.  Most recently, an August 1998 "Treatment Status 
Summary" from the PTSD Clinical Team shows a diagnosis of 
major depressive disorder.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

When PTSD is claimed as a result of combat stressors, there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressors 
are related to combat.  See Cohen v. Brown, 10 Vet.App. 128 
(1997); Moreau v. Brown, 9 Vet.App. 389, 394-95 (1996); 
Zarycki v. Brown, 6 Vet.App. 91 (1993).  The Court has noted 
that it is the distressing event, rather than the mere 
presence in a combat zone, that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190 (1991).

If the veteran was not engaged in combat, or if he was but 
the claimed stressor is unrelated to combat, the record must 
contain credible supporting evidence that the non-combat 
stressor actually occurred.  Regarding non-combat stressors, 
the Court has held that "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen, supra.  Rather, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressors.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In this case, while it does not appear that the veteran 
served in combat with the enemy, the RO has not yet made this 
specific determination.  Rather, the basis for the RO's 
denial was that the record did not contain a diagnosis of 
PTSD.  Since that decision, however, the veteran has 
submitted VA outpatient treatment records with diagnoses of 
PTSD.  In addition, the RO has not yet attempted to verify 
the alleged stressors, if verification is warranted.  
Moreover, although the veteran has been diagnosed with PTSD, 
such diagnosis has not been based on verified stressors.  A 
VA examination clarifying whether the veteran currently has 
PTSD due to verified in-service stressors is therefore 
necessary, given the conflicting diagnoses of record.

Finally, it is noted that the veteran has also claimed that 
he has other symptoms which he attributes to an undiagnosed 
illness, including headaches, fatigue, memory problems, and 
anger.  The medical evidence in this case appears to be in 
conflict as to whether these symptoms can be attributed to a 
recognized disease.  In reviewing the voluminous medical 
evidence of record, the Board notes that the veteran's 
headaches have been attributed variously to stress, 
hypertension, allergies, and obstructive sleep apnea.  His 
anger has been attributed to an impulse control disorder and 
PTSD, and his fatigue has been attributed to dysthymia and 
obstructive sleep apnea.  The record also contains letters 
from a former coordinator of the Persian Gulf Family Support 
Program, in which she indicates that the medical records do 
not clearly support a particular disease definition to 
explain the veteran's headaches, fatigue, memory problems, 
and bouts of anger.  In that regard, recent VA outpatient 
treatment records contain diagnoses of "Persian Gulf 
Syndrome," but it is unclear what specific manifestations 
are attributed to this diagnosis.

The VA General Counsel has noted that the requirement that a 
disability cannot be attributed to any known clinical 
diagnosis requires a medical determination as to the nature 
and cause of the disability, based on the evidence of record, 
including history, physical examination, and laboratory 
tests.  VA O.G.C. Prec. Op. No. 8-98.  Accordingly, the Board 
concludes that additional VA medical examination and opinion 
would be of useful in clarifying the medical questions at 
issue in this case.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims of 
service connection for arthritis of the 
thoracic spine, PTSD, disability due to 
undiagnosed illness manifested by 
headaches, fatigue, memory problems, and 
anger, and an increased ratings for a 
right ankle disability and a skin 
condition.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified (which have not 
been previously secured).  Regardless of 
his response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should also review the file 
and prepare a summary of all the 
veteran's claimed stressors from service.  
A copy of the summary, and all associated 
documents, should be sent to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors during his Persian Gulf 
service.

3.  Then, the RO is requested to make a 
determination, based on review of the 
complete record, whether the veteran was 
exposed to a stressor in service and, if 
so, the identity or nature of each 
specific stressor(s) in service.  The RO 
must specifically determine whether the 
veteran "engaged in combat with the 
enemy" and it must specify exactly which 
stressor, if any, it has determined are 
established by the evidence of record.  
In reaching this latter determination, 
the RO should address any credibility 
questions raised by the record.

4.  After the foregoing development has 
been completed to the extent possible, 
the veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder 
found to be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should reflect a review of pertinent 
material in the claims folder and the 
examiner should be requested to integrate 
previous psychiatric findings and 
diagnoses with current findings.  The 
examiner should be informed of the 
stressor(s) that have been verified.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) the factors relied upon to support 
the diagnosis; (2) the specific 
stressor(s) that prompted the diagnosis; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
examiner should specifically state 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been verified.  The report of 
examination should include the complete 
rationale for all opinions expressed.

5.  The veteran should also be afforded a 
VA orthopedic examination.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, including X-
ray examination, and all findings 
reported in detail.  The examiner is 
requested to comment on the following:  
(a) Does the veteran currently exhibit 
arthritis of the thoracic spine?  If no 
arthritis of the thoracic spine is 
identified, the examiner should attempt 
to reconcile, if possible, the 
conflicting diagnoses contained in the 
claims folder; (b) the nature and 
severity of the veteran's right ankle 
disability.  In that regard, the report 
of examination should include a detailed 
account of the veteran's subjective 
complaints, as well as a complete listing 
of all objective manifestations of the 
veteran's right ankle disability.  The 
examiner should also comment on whether 
the veteran's right ankle disability 
results in any limitation of functional 
ability due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.  If 
feasible, the extent of any functional 
limitation should be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Any opinions expressed must 
be accompanied by a complete rationale.

6.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent of his service-connected skin 
disability.  The claims folder must be 
made available for review by the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted, and all clinical 
manifestations should be reported in 
detail.  The examiner is requested to 
review the complete medical history of 
the veteran's skin condition and comment 
on the following:  the presence 
(including degree) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exudation, itching, or lesions.  In 
addition, the examiner must report all 
locations where the veteran's skin 
disorder appears and express an opinion 
as to whether it is on an exposed area, 
disfiguring or exceptionally repugnant.  

7.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of the veteran's 
headaches, fatigue, memory problems, and 
bouts of anger.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, and all 
clinical manifestations should be 
reported in detail.  The examiner is 
requested to review the complete medical 
history of the veteran and provide an 
opinion as to whether the veteran's 
complaints of headaches, fatigue, memory 
problems, and bouts of anger can be 
explained by a particular disease 
definition.  A complete rationale for all 
opinions expressed should be provided.

8.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 4.40 and 4.45 apply 
to the service-connected right ankle 
disability.  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1), where appropriate.  
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(the Board is precluded from assigning an 
extraschedular rating in the first 
instance).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

